TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                            NO. 03-01-00687-CR
                                            NO. 03-01-00688-CR
                                            NO. 03-01-00689-CR
                                            NO. 03-01-00690-CR




                                        Michael Badnarik, Appellant

                                                        v.

                                       The State of Texas, Appellee


                  FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                            NOS. 578370, 578371, 578372 & 578373
                      HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                 On appeal by trial de novo, the county court at law found appellant Michael Badnarik guilty

of operating a passenger car on a public highway without a valid registration insignia,1 operating a motor

vehicle without a valid driver=s license,2 failing to furnish evidence of financial responsibility,3 and operating a

motor vehicle without a valid inspection certificate.4 The court fined appellant $200 in each case.

                 Appellant represents himself on appeal, as he did at trial. His brief on appeal was originally

due February 25, 2002. On appellant=s motion, the time for filing was extended to April 11, 2002. When


   1
       Tex. Transp. Code Ann. ' 502.404 (West 1999).
   2
       Tex. Transp. Code Ann. ' 521.025 (West 1999).
   3
       Tex. Transp. Code Ann. ' 601.053 (West 1999).
   4
       Tex. Transp. Code Ann. ' 548.602 (West Supp. 2002).
no brief was filed and no further extension of time was requested, these appeals were set for submission on

July 8, 2002. Appellant was notified of the date of submission and told that he could file a brief at any time

before that date. No brief has been tendered for filing. See Tex. R. App. P. 38.8(b)(4) (consideration of

appeal without briefs).

                 We have examined the records and find no fundamental error or other matter that should be

considered in the interest of justice. The judgments of conviction in Travis County cause numbers 578370

(our cause number 03-01-687-CR), 578372 (our cause number 03-01-689-CR) and 578373 (our cause

number 03-01-688-CR) are affirmed. The judgment of conviction in Travis County cause number 578371

(our cause number 03-01-690-CR) erroneously recites that appellant was convicted of Ano Texas

registration.@ The judgment in that cause is modified to reflect a conviction for operating a motor vehicle

without a valid inspection certificate and is affirmed as modified.




                                                  David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed in Cause Numbers 03-01-687-CR, 03-01-688-CR & 03-01-689-CR;
Modified and, as Modified, Affirmed in Cause Number 03-01-690-CR

Filed: July 26, 2002

Do Not Publish




                                                      2